ORDER
PAUL C. CAVALIERE, JR. of WAYNE, who was admitted to the bar of this State in 1956, having entered pleas of guilty to charges of utilizing interstate commerce to facilitate a bribery scheme, in violation of 18 U.S. C.A. §§ 1952(a)(3) and 2, and income tax evasion, in violation of 26 U.S. C.A. § 7201; and good cause appearing;
It is ORDERED that pursuant to R. l:20-6(b), PAUL C. CAVALIERE, JR. is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of the Court; and it is further
ORDERED that PAUL C. CAVALIERE, JR. be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that PAUL C. CAVALIERE, JR. comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.